DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are currently pending.
The abstract submitted on 09/24/2020 is accepted.
The oath submitted on 10/21/2020 is accepted.
The drawings submitted on 09/24/2020 are accepted.
The IDS submitted on 09/24/2020 has been considered.
No foreign priority has been claimed.

Allowable Subject Matter
Claims 1 – 20 are allowed.  The following is an examiner’s statement of reasons for allowance:  Claims 1 – 20 have been allowed because the combination of limitations involving obtaining a 5G network trace including a packet exchanged among multiple devices associated with the 5G wireless telecommunication network, identifying packets within the network trace that match the properties specified by the first table and the second table, obtaining a call flow by chronologically mapping the identified packets, determining whether a packet associated with the call flow matches the properties specified by the third table by comparing an IE value contained in the packet to the IE value included in the third table; and based on the determining, creating a call flow validation results report indicating whether the call flow satisfied the properties specified in the multiple tables among other claim limitations are non-obvious over the prior art.  The closest prior art of record, Thiebaut (WO 2021164868 A1), discloses an APP that may request radio network information about a UE the APP is serving, where the APP provides 5G RAN Info type as the requested radio network information, UE addressing information that may include and is represented by IP@UE, and APP URI as an application identifier, and a central enhanced Trace Collection Entity generates and issues a network tracing request towards the 5GC, UDM/UDR element or function holding subscription data of the UE, and configures the network for data tracing/collection targeting the UE; Thiebaut is however silent as to properties of a packet of interest, identifying packets within the network trace that match the properties specified by the tables and obtaining a call flow by chronologically mapping the identified packets to determine whether a packet associated with the call flow matches the properties specified and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416            

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416